       Case 1:19-cv-02826-KBJ Document 33 Filed 10/31/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                                         )
STATE OF CALIFORNIA, et al.,             )
                                         )
                   Plaintiffs,           )
                                         )
      v.                                 )
                                         )
ELAINE L. CHAO, et al.,                  )
                                         )
                                                    No: 1:19-cv-2826-KBJ
                   Defendants,           )
                                         )
      and                                )
                                         )
THE COALITION FOR SUSTAINABLE            )
AUTOMOTIVE REGULATION and THE            )
ASSOCIATION OF GLOBAL                    )
AUTOMAKERS, INC.,                        )
                                         )
                   Movant-Intervenors.   )
                                         )


                                      )
ENVIRONMENTAL DEFENSE FUND, et al., )
                                      )
                  Plaintiffs,         )
                                      )
    v.                                )
                                      )
ELAINE L. CHAO, et al.,               )
                                      )
                                                    No: 1:19-cv-2907-KBJ
                  Defendants,         )
                                      )
    and                               )
                                      )
THE COALITION FOR SUSTAINABLE         )
AUTOMOTIVE REGULATION and THE         )
ASSOCIATION OF GLOBAL                 )
AUTOMAKERS, INC.,                     )
                                      )
                  Movant-Intervenors. )
                                      )
         Case 1:19-cv-02826-KBJ Document 33 Filed 10/31/19 Page 2 of 2



                               APPEARANCE OF COUNSEL

To:    The Clerk of Court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for Movant-Intervenors the Coalition for Sustainable Automotive Regulation and the

Association of Global Automakers, Inc.


                                              Respectfully submitted,
Dated: October 31, 2019



                                                  /s/ Raymond B. Ludwiszewski

                                                 RAYMOND B. LUDWISZEWSKI
                                                 Bar No. 420540
                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 1050 Connecticut Avenue, NW
                                                 Washington, DC 20036
                                                 (202) 955-8500
                                                 Fax: (202) 467-0539
                                                 RLudwiszewski@gibsondunn.com

                                                 Attorney for the Coalition for Sustainable
                                                 Automotive Regulation and the Association of
                                                 Global Automakers, Inc.




                                                2
